Citation Nr: 0113261	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  97-26 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel




INTRODUCTION

The veteran served on active duty from June 1946 to June 
1950, from August 1950 to June 1954, and from July 1954 to 
April 1967.  The appellant is the veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


FINDINGS OF FACT

1.  The cause of the veteran's death in May 1996 at the age 
of 68 was respiratory failure, due to or as a consequence of 
idiopathic fibrosis of the lungs of unknown etiology.

2.  Idiopathic fibrosis of the lungs had its onset many years 
post service and was not otherwise related thereto.

3.  The medical evidence of record demonstrates that the 
cause of the veteran's terminal lung disease was not acute or 
chronic Histoplasma infection, smoking, or exposure to carbon 
tetrachloride.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 1310 (West 
1991);  38 C.F.R. § 3.312 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Background

The appellant asserts entitlement to service connection for 
the cause of the veteran's death, based on claimed inservice 
exposure to carbon tetrachloride, inservice histoplasmosis, 
and inservice smoking.  The veteran died of lung disease in 
May 1996.

Service medical records show that during June 1950 and August 
1950 inservice examinations, the veteran's respiratory system 
was evaluated as normal.  In the August 1950 service entrance 
medical history report, he indicated as positive history of 
pneumonia.  In February 1960, the veteran was treated for 
acute bronchitis, organism undetermined.  February 1960 chest 
X-rays were negative.  In November 1961, he was seen for 
coughing up blood, and was treated for an upper respiratory 
infection.  November 1961 chest X-rays were negative.  Chest 
X-rays in November 1963, conducted for purposes of physical 
examination for a remote assignment, revealed a small cluster 
of calcifications in the right hilum representing old 
inactive disease.  No other abnormalities of the lungs were 
noted.     

During his January 4, 1967, service discharge examination, 
examination of the lungs and chest was normal.  The veteran 
was noted to have been told he had hay fever in the Fall of 
1963, which was treated with no complications and no 
sequelae.  He reported no problems since that time.  He was 
noted to be sensitive to photographic developing solutions.  
He was noted to have had period of attacks of

sinusitis in 1964, which was treated with no complications 
and no sequelae.  He denied all other significant medical or 
surgical history.

Service medical records show that On January 10, 1967, the 
veteran received X-rays in light of complaints of exquisite 
left chest pain after coughing.  Provisional diagnoses 
included a fractured rib or pneumonia.  Upon X-ray, the lung 
fields were clear.  There was no evidence of active pulmonary 
disease.  The thorax, mediastinum, and heart were within 
normal limits.  

July 1989 VA records of examination of the veteran's lungs by 
nasogastric tube reflect impressions of a bilateral diffuse 
interstitial pattern, possibly representing either fibrosis 
or an acute pulmonary process, with clinical correlation 
required;  and soft tissue nodule in the right upper lobe 
possibly representing either a neoplastic or inflammatory 
process.  December 1989 and January 1990 chest X-ray reports 
reflect impressions of likely chronic interstitial pulmonary 
fibrosis.  
A January 1991 VA chest X-ray report reflects an impression 
of chronic interstitial fibrosis without convincing evidence 
of active disease or acute change. 

A March 1993 record of treatment for idiopathic pulmonary 
fibrosis and low oxygen saturation includes a history of 
smoking 2 1/2 to 3 packs of cigarettes per day for 20 years, 
with smoking discontinued about 30 years prior.  The 
physician was unsure whether the veteran's low oxygen 
saturation was due to tobacco use or idiopathic pulmonary 
fibrosis.

Private medical records dated in July 1994 reflect a 
prognosis of slowly progressive idiopathic pulmonary 
fibrosis.  Numerous subsequent VA and private medical records 
are consistent with this prognosis.

The veteran's Certificate of Death indicates that he died in 
May 1996 of respiratory failure, due to or as a consequence 
of pulmonary fibrosis.  An autopsy was performed.  

The May 1996 autopsy report described the likely immediate 
cause of death as acute bronchopneumonia due to s. aureus and 
multiple lung abscesses in the dependent lobes superimposed 
on end-stage idiopathic interstitial fibrosis of the lungs.  
The cause of this chronic disorder was noted to be unknown in 
the veteran's case.  The physician elaborated that many cases 
of fibrosing alveolitis are of unknown cause.  He asserted 
that the fibrosis of the lungs was not compatible with acute 
or chronic Histoplasma infection.  He acknowledged that an 
old granuloma of on of the veteran's lungs may have 
represented old healed histoplasmosis.  

The physician further noted that a macronodular cirrhosis of 
the liver was found, as well as esophageal varices.  This 
finding was consistent with previous alcohol exposure as 
descried in the veteran's past medical history.  Microscopic 
examination of the liver did not reveal changes suggesting 
past carbon tetrachloride exposure.  There were no signs of 
acute bleeding from the varices. The spleen was enlarged and 
congested, secondary to the cirrhosis.  

In a September 1997 written statement, the appellant 
expressed the desire that her claim be considered under the 
"new smoking rules, recognizing the results / ramifications 
of smoking."  In June 2000, in response to queries from the 
RO, she submitted a list of the names of six servicemen who 
might recall whether the veteran smoked during service.  She 
selected these names based on orders indicating that these 
servicemen traveled with the veteran's unit during service.  
She also indicated that the veteran both began smoking during 
service and stopped smoking during service.  She asserted 
that upon return from an annual physical examination he no 
longer smoked, and that she did not know why this was so. 

In subsequent correspondence the appellant indicated that she 
had no intention of further researching her claim or 
providing additional information in support of her claim, and 
requested the claim be submitted to the Board for timely 
adjudication.

The appellant and the veteran (in pursuing service connection 
claims prior to his death) have over time submitted excerpts 
from medical treatises and medical books in support of their 
claims.  Medical articles submitted by the veteran and his 
spouse indicate that histoplasmosis, a fungal disease, may 
cause lung damage.  An excerpt from the Mayo Clinic Family 
Health Book indicates that it is quite common to see one or 
more spots on the lung in chest X-rays in those who have had 
histoplasmosis in the past that went unrecognized or was 
symptomless.  The excerpt further indicates that though 
histoplasmosis is usually benign and requires no treatment, 
the more serious form of the disease can lead to death.

A February 1993 excerpt from AIDS Weekly indicates that in 
one sample of 20 patients thought to have mediastinal 
fibrosis secondary to Histoplasma capsulatum, all but one 
were symptomatic.  The most common symptoms were dyspnea, 
hemoptysis, postobstructive pneumonia, and superior vena 
caval obstruction.  Out of this sample, there were 4 deaths.

Medical articles submitted by the veteran, and later by his 
spouse, indicate that exposure to carbon tetrachloride can 
cause liver cancer and kidney damage.   A Chemical Hazard 
Summary prepared b the Canadian Center for Occupational 
Health and Safety indicates that consumption of alcoholic 
beverages or other exposure to alcohol can increase the toxic 
effects of carbon tetrachloride on the liver.  A March 1989 
article form the Occupational Safety and Health 
Administration indicates that carbon tetrachloride is a 
suspected or potential human carcinogen, and that following 
acute exposure, symptoms of liver and kidney damage may 
develop, and liver tumors associated with cirrhosis may 
develop.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995);  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 1991);  38 C.F.R. § 3.312.  
For a service connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection.  Id.

As noted above, the veteran died in May 1996 at the age of 68 
due to pulmonary fibrosis, which the medical evidence 
indicates had its onset approximately two decades after his 
final separation from service. No evidence has been presented 
to show that this condition had its onset in or was otherwise 
related to military service. At the time of the veteran's 
death, service connection was in effect only for a residual 
surgical scar following excision of a left hydrocele, 
evaluated as noncompensable. It is neither contended nor 
shown that this scar had any involvement in the veteran's 
death.

In a January 1993 precedent opinion concerning entitlement to 
VA benefits based upon tobacco use while in service, the VA 
General Counsel stated that if nicotine dependence is 
considered a disease or injury for purposes of compensation 
under title 38, United States Code, then, if such dependence 
began in service and tobacco use resulting from that 
dependence led to development of a disabling condition 
subsequent to service, service connection could be 
established for disability resulting from that condition 
pursuant to 38 C.F.R. § 3.310(a).  VAOPGCPREC 2-93.  The 
General Counsel concluded that it must defer to the Board's 
evaluation of whether nicotine dependence may be considered a 
disease for compensation purposes.  Also, direct service 
connection of disability or death may be established if the 
evidence establishes that injury or disease resulted from 
tobacco use in line of duty in the active military, naval, or 
air service.  Id.

In VAOPGCPREC 19-97, the General Counsel (GC) addressed the 
question of under what circumstances service connection may 
be established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.  In paragraph 5 of that opinion, the GC stated that 
determination of whether the veteran is dependent on nicotine 
is a medical issue.  The GC held that a determination as to 
whether service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, whether the veteran acquired a 
dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97, holding 
(a). 

The appellant submitted her claim for service connection for 
service connection for the cause of the veteran's death based 
on smoking-related disability no later than September 1997.  
On July 22, 1998, the President signed into law a new 
provision, codified at 38 U.S.C.A. § 1103 (West 1991 & Supp. 
2000), essentially barring service connection on the basis 
that a disease or injury is attributable to the use of 
tobacco products by the veteran during the veteran's service.  
However, this provision only applies to claims filed after 
June 9, 1998, and therefore does not affect the appellant's 
claim.

In the present case, the Board acknowledges the medical 
articles of substantial weight and authority relating 
exposure to Histoplasmosis to lung fibrosis, and relating 
exposure to carbon tetrachloride to liver damage.  However, 
of great probative value in the present case is the May 1996 
autopsy report discussed above.  This very detailed autopsy 
report concludes persuasively that although old healed 
granuloma of the lung may have been caused by old healed 
histoplasmosis, the veteran's fibrosis of the lungs was not 
compatible with acute or chronic Histoplasma infection.  
Thus, in the Board's view, the report effectively dissociates 
the fibrosis of the lungs which ultimately cause the 
veteran's death from a possible old, healed, histoplasmosis 
infection.  The autopsy report further indicates that the 
veteran's liver damage was consistent with previous alcohol 
exposure, and was not consistent with past carbon 
tetrachloride exposure.  The autopsy report serves to refute 
the appellant's contentions that the veteran's death was 
attributable to inservice histoplasmosis or inservice 
exposure to carbon tetrachloride, regardless of whether 
histoplasmosis infection or exposure to carbon tetrachloride 
occurred during service.

With respect to whether the veteran's fibrosis of the lungs 
was attributable to smoking, the most specific record of 
smoking history in this case, taken during VA treatment for 
idiopathic pulmonary fibrosis in March 1993, indicates that 
the veteran began smoking in approximately 1943 (about four 
years prior to service) and stopped smoking in approximately 
1963 (during service), although the Board acknowledges that 
these very rough numbers by no means firmly establish that 
the veteran began smoking prior to service, or, by the same 
token, that he stopped smoking prior to discharge from 
service.  The Board notes that none of the numerous VA and 
private treatment records relates the veteran's fibrosis of 
the lungs, first suspected in 1989, to smoking.  The thorough 
May 1996 autopsy report does not once mention smoking as a 
possible cause of the veteran's lung fibrosis, even in its 
assertion that the fibrosis was of unknown etiology.  Also, 
the veteran's death certificate makes no mention of smoking 
as a secondary cause of the veteran's lung disease or 
ultimate death.  

The Board regards the autopsy report and death certificate as 
sufficient to rule out smoking as a possible cause of the 
veteran's death, especially since smoking was a known and 
well-documented aspect of the veteran's past medical history. 
Among the many years of treatment records associated with the 
claims file, there is no medical evidence indicating that 
there is even a remote possibility that the veteran's 
fibrosis of the lungs and resultant death were related to 
smoking.  Even more importantly, those physicians who treated 
the veteran and who were assigned the task of determining the 
cause of the veteran's death based on examination of his 
corpse and review of his medical history entirely omitted 
smoking as a possible cause of death.  These physicians were 
not faced with the explicit written question of whether the 
veteran's death was related to smoking, but given the 
veteran's known history of smoking and his death due to lung 
disease, to think that they would merely overlook smoking as 
a possible cause of death is beyond the realm of reasonable 
possibility under the specific facts of this case.

Since the veteran's fibrosis of the lungs was not related to 
smoking, there is no reasonable possibility that further 
development as to whether the veteran smoked during service 
or became addicted to nicotine during service would 
substantiate a the appellant's contention that the veteran's 
death was attributable to inservice smoking or nicotine 
addiction.  This is especially so in light of the appellant's 
assertion that she has no intention of further assisting VA 
with development of the claim, other than providing a list 
(received by the RO in June 2000) of the names of six 
servicemen, based upon the veteran's inservice written 
orders, who serviced with the veteran and thus might remember 
his smoking.  The duty to assist in the development and the 
adjudication of a claim is not a one-way street.  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996). 

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The Act also expanded VA's duty to assist in development of 
claims, and heightens VA's notice requirements in 
adjudication of claims.

On review of this matter, the Board concludes that the RO has 
either complied with, or gone beyond, these provisions and 
thus it would not be prejudicial to decide the case on the 
current record.  As discussed above, there is no indication 
that there is any evidence that could substantiate the claim 
that has not been obtained.  The May 1996 death certificate 
and autopsy report, when viewed in the context of all service 
medical records and post-service-treatment records, 
effectively rule out any possibility that the veteran's death 
may be attributed to smoking, carbon tetrachloride exposure, 
or histoplasmosis, regardless of whether these occurred 
during service or at some other time.  The Veterans Claims 
Assistance Act of 2000 also eliminated the statutory 
requirement that a claimant come forward with a well grounded 
claim before the Secretary performs the duty to assist, and 
in January 2001 the RO readjudicated the appellant's claim 
based on a de novo review of the entire claims file, based on 
the merits of the claim.  The appellant has been notified of 
the laws and regulations pertaining to her claim in a 
statement of the case and multiple supplemental statements of 
the case.  In light of all of these considerations, the Board 
finds that it is not prejudicial to the claimant to proceed 
to adjudicate the claim on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Especially in light of the 
appellant's desire that her appeal be brought to a timely 
conclusion and the Board's judgment that there is no 
reasonable possibility that additional development would 
substantiate her claim, further development is not warranted.



ORDER

The claim for service connection for the cause of the 
veteran's death is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

